United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                        F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                          April 2, 2007
                                  FOR THE FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk


                                           No. 06-60436
                                         Summary Calendar


JENNETH TIFUH FONCHAM,


                                                         Petitioner,

                                                versus


ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,


                                                         Respondent.

                          -----------------------------------------------------
                              Petition for Review of an Order of the
                                   Board of Immigration Appeals
                                       BIA No. A97 635 307
                          ----------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Cameroonian citizen Jenneth Tifuh Foncham petitions for review of the decision of the Board

of Immigration Appeals (BIA) dismissing her appeal from the decision of the Immigration Judge (IJ)

denying her motion to reopen her removal proceedings on the basis of ineffective assistance of

counsel. Foncham contends that the IJ should have deemed her motion unopposed and granted it;



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
that she was in substantial compliance with the procedural requirements of Matter of Lozada, 19 I.

& N. Dec. 637 (BIA 1988); that application of the Lozada requirements to her case violates due

process; and that application of the Lozada requirements violates equal protection by impeding her

fundamental right to counsel by placing her in a disadvantageous position vis a vis aliens who are

represented by accredited representatives.

       The IJ was not required to grant Foncham’s unopposed motion to reopen. See 8 C.F.R. §

1003.23(b)(1)(iv). Foncham has failed to brief the issue whether she can make a prima facie showing

that she would have obtained asylum or withholding of deportation but for the alleged ineffective

assistance of counsel. She therefore has failed to show the prejudice required to succeed on her due

process claims. See Miranda-Lores v. INS, 17 F.3d 84, 85 (5th Cir. 1994); Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Finally, Foncham has failed to

show that requiring aliens who are represented by counsel to file complaints with the relevant

disciplinary authorities singles out a particular group for discriminatory treatment or impermissibly

interferes with a fundamental right. See Hatten v. Rains, 854 F.2d 687, 690 (5th Cir. 1988); Lavernia

v. Lynaugh, 845 F.2d 493, 496 (5th Cir. 1988).

       PETITION DENIED.




                                                -2-